 HY-LOND HOSPITALS, INC..9Hy-Lond-.Hospitals, Incorporated,d/b/aLondonHouse Convalescent HospitalandHospital andInstitutionalWorkersUnionNo. 250,ServiceEmployees International Union,AFL-CIO. Case20-CA-5719February 6, 1970Pursuant to the provisions of Section' 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSUpon a charge filed by Hospital and InstitutionalWorkersUnionNo.250,ServiceEmployeesInternationalUnion,AFL-CIO, herein called theUnion, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 20, issued a complaint and notice of hearingdatedSeptember12,1969,againstHy-LondHospitals,Incorporated,d/b/aLondonHouseConvalescentHospital, herein calledRespondent,alleging thatRespondent had engaged in and wasengaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint and notice ofhearing before a Trial Examiner were duly servedupon Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on February 7,1969, the Union was duly certified as the exclusivebargaining representative of Respondent's employeesin the unit found appropriate by the Board,' andthat, since on or about February 21 and May 17,1969, and thereafter, Respondent has refused and isrefusing to recognize and bargain with the Union assuch exclusive bargaining representative, althoughtheUnion has requested and is requesting it to doso.On September 17, 1969, Respondent filed itsanswer,which admitted certain allegations of thecomplaint, but denied the commission of the unfairlabor practices alleged.On November 20, 1969, the General Counsel filedwith the Board a Motion for Summary Judgment,asserting,inviewofadmissionscontained inRespondent's answer and the documents annexed asappendices to the moving papers, that there are noissuesof fact or law requiring a hearing, andpraying the issuance of a Decision and Order findingtheviolationsasallegedinthecomplaint.Thereafter, on November 28, 1969, the Board issuedan order transferring proceeding to the Board andnotice to show cause on or before December 12,1969,why the General Counsel's motion forsummary judgment should not be granted. OnDecember 2, 1969, Respondent filed an answer tonotice to show cause.'Case 20-RC-8132 (not publishedinNLRB volumes).Ruling on the Motion for Summary JudgmentIn its response to the notice to show cause,Respondent contends that the Regional Directorerred in concluding that the Respondent's objectionsto the election in Case20-RC-8132 failed to raiseanysubstantialandmaterialissuesoffactnecessitatingahearing.Therefore,Respondentrequests that the General Counsel'smotion forsummary judgment be denied in its entirety,that thecomplaint in this case be dismissed,and that ahearing be directed with regard to the Respondent'sobjections to the election.On April 30, 1968, the Union filed a petition inCase20-RC-8132 seeking to represent certainemployees of the Respondent.On July 1,1968, theRegionalDirector forRegion 20 of the Board,hereincalledtheRegionalDirector,issuedaDecision and Direction of Election in the abovecase.On October 4, 1968, an election by secretballotwas conducted under the supervision of theRegionalDirector.At the conclusion the partieswere furnished with a tally of ballots which showedthat 37 voters cast ballots,of which 19 were for theUnion,15were against the Union,and 3 ballotswerechallenged.OnOctober10,1968,theRespondent filed objections to conduct affecting theresultsof election,alleging that the Union madematerialmisrepresentationsoffactstotheemployees in the unit,and that the Union coerced,harassed,and intimidated employees prior to theelection.On February 7, 1969,theRegionalDirectorissued his Supplemental Decision and Certificationof Representative,overruling the objections upon theground that the Union'sstatementsweremerelypermissiblepropagandawithinthemeaning ofHollywood Ceramics Company, Inc.,'or,atworst,inaccurate statements which the employees couldreadily evaluate as such,and that the Union agentdidnotengage in any coercive objectionableconduct.Thereafter,on or about February 28, 1969,Respondent filed a request for review of RegionalDirector'sSupplemental Decision and Certificationof Representative.On or about March 21,1969, theBoard issued its order denying Respondent's requestfor review because the request raised no substantialissues warranting review.Commencing on or about February 18, 1969, andat all times thereafter,including,but not limited to1140 NLRB221, 224,and fn. 6.181 NLRB No. 6 10DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 18, 1969, the Union requested thatRespondent bargain collectively with it. Respondentrefused and on August 15, 1969, the Union filed thecharge upon which these proceedings are based.In its answer to notice to show cause theRespondent reiterates its contention that theRegionalDirectorerredinconcludingthatRespondent'sobjectionsfailedtoraiseanysubstantial and material issues of fact necessitatinga hearing. However, Respondent has made no offersofnewlydiscoveredorpreviouslyunavailableevidence, and is not entitled to relitigate in a Section8(a)(5) proceeding issues which were or could havebeen raised in a related representation proceeding.'Furthermore, after an independent review of therecord in Case 20-RC-8132, we find that theRespondent's contention that the Regional Directorerred in overruling its objections without a hearingraises no material issue of fact or law affecting thevalidity of the certification.As all material issues have been decided by theBoard, or are admitted by Respondent's answer tothiscomplaint, there are no matters requiring ahearing before a Trial Examiner. Accordingly, theGeneral Counsel's motion for summary judgment isgranted.On the basis of the record before it, theBoard makes the following:FINDINGS OF FACTIII.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees constitute a unitappropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All housekeeping, dietary and nursing departmentemployees, including licensed vocational nurses,nurses'aidesand/ororderlies,maids,thereceptionists, janitors, laundry andmaintenanceemployees, and all regular part time employeesemployed by Respondent at its Novato, Californiaoperation,excluding registered nurses, guards,managerial employees and supervisors as definedin the Act.2.The certificationOn October 4, 1968, a majority of the employeesof Respondent in said unit, in a secret electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union astheir representative for the purpose of collectivebargaining with Respondent, and on February 7,1969,theUnionwasdulycertifiedasthecollective-bargaining representative of the employeesin said unit and continues to be such representative.I.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a California corporation operating nursinghomes in California for profit, includinga nursinghome in Novato, California. During the past year,which period is representative of all material timesherein,Respondent in the course and conduct of itsbusiness operations received in excess of $100,000from the operation of its nursing homes, andpurchasedsuppliesinexcessof$5,000fromsuppliers located outside the State of California.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anEmployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDHospitaland InstitutionalWorkers Union No.250,ServiceEmployeesInternationalUnion,AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.'Pittsburgh Plate Glass Company v.N.L.R.B..313 U.S.146;BancoCredito yAhorro Ponceno.167 NLRBNo. 52.B. The Request To Bargain and theRespondent's RefusalRespondent's answer concedes that, commencingon or about February 18, 1969, and continuing todate, the Union has requested and is requestingRespondent to bargain collectively with the Unionas the exclusive collective-bargaining representativeof all the employees in the above-described unit.Respondent's answer further admits that, since onor about February 21 and May 17, 1969, andcontinuing to date, Respondent has refused andcontinues to refuse, to bargain collectively with theUnionasexclusivecollective- bargainingrepresentative of all employees in said unit.Accordingly,we find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of the Respondentintheappropriate unit described above in theBoard's certification, and that the Union at all timessince February 7, 1969, has been and now is theexclusive bargaining representative of the employeesin the aforesaidunit,within the meaning of Section9(a) of the Act. We further find that the Respondenthas, since February 21 and May 17, 1969, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriateunit,and that, by such refusal, theRespondent has engaged in and is engaging in unfair HY-LOND HOSPITALS, INC.11labor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement. In orderto insure that the employees in the appropriate unitwillbeaccorded the services of their selectedbargaining agent for the period provided by law, weshallconstrue the initial year of certification asbeginning on the date the Respondent commences tobargain in good faith with the Union as therecognizedbargainingrepresentativeintheappropriate unit. See:Mar-Jac Poultry Company,Inc.,136NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Hy-LondHospitals,Incorporated,d/b/aLondonHouseConvalescentHospital,isanemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Hospital and InstitutionalWorkers Union No.250,ServiceEmployeesInternationalUnion,AFL-CIOQ, is a labor organization within themeaning of Section 2(5) of the Act.3.Allhousekeeping,dietaryandnursingdepartment employees, including licensed vocationalnurses,nurses'aides and/or orderlies, maids, thereceptionists,janitors,laundryandmaintenanceemployees, and all regular part time employeesemployed by Respondent at its Novato, Californiaoperation,excludingregisterednurses,guards,managerial employees and supervisors as defined intheActconstituteanappropriatecollective-bargaining unit.4.Since February 7, 1969, .the above-named labororganization has been the exclusive representative ofallemployees in the aforesaid appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on or about February 21 and May17, 1969, and at all times thereafter, to bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders that Respondent,Hy-LondHospitals,Incorporated,d/b/a LondonHouse Convalescent Hospital,Novato, California,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemploymentwithHospitalandInstitutionalWorkersUnionNo.250,ServiceEmployeesInternational Union,AFL-CIO,as the exclusive anddulycertifiedbargainingrepresentativeof itsemployees in the following appropriate unit:All housekeeping,dietary and nursing departmentemployees,including licensed vocational nurses,nurses'aidesand/ororderlies,maids,thereceptionist,janitors,laundry and maintenanceemployees,and all regular part time employeesemployed by Respondent at its Novato,Californiaoperation,excluding registered nurses,guards,managerial employees and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7of the Act.2.Take thefollowing affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours,and otherterms and conditions of employment and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Novato,California,nursing home, 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies of the attached notice marked "Appendix. 114Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysignedbyRespondent's representative, shall bepostedbyRespondent immediately upon receiptthereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including allplaces wherenoticesto employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the event this Order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNationalLabor Relations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICETO EMPLOYEESWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours, and othertermsand conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:Allhousekeeping, dietary and nursing departmentemployees,includinglicensedvocationalnurses,nurses' aides and/or orderlies, maids, the receptionist,janitors, laundry and maintenance employees, and allregular part time employees employed by us at ournursinghome in Novato, California, excludingregistered nurses, guards, managerial employees andsupervisors as defined in the Act.LONDON HOUSECONVALESCENTHOSPITAL(Employer)DatedBy(Representative)(Title)PostedbyOrder of theNationalLaborRelationsBoard an Agency of the United States GovernmentWE WILLNOT refuse to bargain collectively withHospital and InstitutionalWorkers Union No. 250,Service Employees International Union,AFL-CIO, asthe exclusive representative of the employees in thebargaining unit described below.Thisisan official notice and must not bedefaced byanyone.Thisnotice must remain postedfor 60consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,13050 FederalBuilding,450 GoldenGate Avenue, Box36047,SanFrancisco,California94102,Telephone415-556-3197.